DETAILED ACTION
This Office action is regarding Applicant's claims filed 2 October 2019 to a prior Office action.  Claims 1-9 are pending.  
This Office Action is a First Action Allowance.  
Allowable Subject Matter
Claims 1-9 are allowed, as presented on 2 October 2019.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 9, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The available prior art has relevancy and frequency of terms in a document, but not comparison of elements with predetermined elements in a set and comparing them to other data sets to provide degree of importance in co-occurrence data elements.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 9 of:
“selection processing of selecting, as a cooccurrence data element or cooccurrence data elements, at least one data element existing in vicinity of a predetermined data element in each set of data included in the sets of data, 
calculation processing of calculating a degree of importance of each cooccurrence data element selected in the selection processing, based on a number of appearances of the cooccurrence data element in each set of data included in the sets of data, and 
presentation processing of presenting, to a user, the cooccurrence data elements selected in the selection processing, according to the degrees of importance calculated in the calculation processing”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/27/2021	                                                                                                                       


Primary Examiner, Art Unit 2161